Title: Elizabeth Smith Shaw to Abigail Adams, 18 March 1786
From: Shaw, Elizabeth Smith,Peabody, Elizabeth Smith Shaw
To: Adams, Abigail


     
      Haverhill March 18th 1786
     
     Should I my Dear Sister, too much alarm the Heart of an affectionate Mother, solicitous for the welfare of her Children if I were to say plainly, that I wish Mr JQA had never left Europe. That he had never come into our Family. Then we should not have known him. Then we should not have been so grieved. Then we should not have this ocasion of Sorrow.
     His leaving it.—Indeed my Sister, our House looks gloomy now he has left it. Mr Shaw and I feel the loss of him more than of any Pupil that has ever lived with us. He used to read to me in the Evening in his leisure Moments, which always gave me pleasure, for his manner of reading was a good comment upon the Subject, and did honour to his Author. He had imbibed some curious Notions, and was rather peculiar in some of his Opinions, and a little to decisive, and tenacious of them. Mr Thomas said to him one Day, “I think Brother you seem to differ most always from every one else in company.” And I used to tell him that I had seen People, while they thought they were possessed of, and adopting the most liberal Sentiments grow contracted and illiberal. And that though I was willing to allow him every advantage, which I knew he was possessed of above his cotemporaries, yet there was more than a probability that he would think differently, at different periods of Life. Most young People of his Age, are apt to think they are certainly right. It is a Fault which at the early period of eighteen, (if I may be allowed the expression) that generally arives at its greatest perfection. But it is what good-sense, Time, and Experience will naturally expell.
     In company Mr JQA was always agreeable, pleasing, modest, and polite, and it was only in private Conversation, that those imperfections of Youth, were perceivable, and I should not have mentioned them now, if I had not have supposed you would wish to know every thing about him.
     
     His Father is hisDelphic Oracle. There never was a Son who had a greater veneration for a Father, and none (perhaps) who have more reason than yours.
     I think my sisters very happy in their Children for they all appear to be blessed with Talentes, superior to what we commonly meet with in those of their Age. It is our wish that they may improve them to their honour, their own real good, and to their Countries Service.
     In Mr JQA, I see an high sense of honor, great Abilities well cultivated, and improved by critical Observation, and close attention to the Tempers, and dispositions of People, the Laws, the Customs, and the Manners of those Countries where he has travelled.
     In him I see the wise Politician, the good statesman, and the Patriot in Embrio.
     In Charles I behold those Qualities that form the engaging, the well accomplished Gentleman, the Friend of Science, the favorite of the Muses, and the Graces, as well as of the Ladies.
     In Thomas B A, I discern a more martial, and intrepid Spirit. A fine natural Capacity, a love of Buisiness, and an excellent faculty in dispatching it. Indefatiguable in everything that shall render him a useful member of Society, and independant of the World.
     And as to my Dear, dear lovely Niece, I consider her, as a mere Phoenix, as exhibiting to the world greatness, and strength of Mind, and coolness of Judgment which has few examples. Possessed with those Sentiments, with which she left America, her Conflict must have been great.
     Mr Atkinson, Mr Storer, and Mr Smith kept Sabbath here, this winter, and brought with them your Letter dated October 2d. which you sent by Callihan, accompanied with a kind present of a pair of Shoes, which are full large, and fit me very well. I receive every Token of Love, from my Sister, to me, or mine, with more than a grateful Heart.
     I wrote Mr Storer a Billet upon his arrival, begging the favour of a Visit from him. I wanted to ask questions, to hear him talk about you and yours. He was so good as to gratify me, and I think him a fine agreeable, sociable, modest Man.
     Your Son Charles, and Cousin William Cranch made us a Visit in the Winter Vacation. They both are studious, behave well, and have the approbation of their Tutors, and the love of their Classmates.
     I assure you it made us happy to see your Children. They chose to lodge together in our great Bed, though there was another in the Chamber. I went up after they were abed to see if they were warm, and comfortable as I told them, but really to enjoy the satisfaction of seeing the three Brothers embracing each other in Love, Innocence, Health, and Peace. All my Sister rose within me—Joy—Love—Gratitude, and maternal Tenderness sparkled in my Eye.
     “What said I, would your Mother give to look upon you all, and see you happy as I do.”
     Would she were here.
     I know that you can have no greater pleasure, than to hear that your “Children walk in the Truth.”
     Mr JQA was accepted by the Proffessors without the lest dificulty, and Mr Shaw procured him a Chamber in the University with a Graduate, with whom he is to live till after Commencment. Mr Thomas B A, the Dr says, must enter the University next July. He has been with us so long that it hurts me to think of parting with him. But his advantage must be consulted more than my pleasure.
     Both my Children always ask me, whether I am writing to their Aunt Adams, and beg I would give their Love to you, for they have no Idea of any-thing better.
     Mr Shaw best, kindest wishes attend you. He feels not a little proud of his Pupils I assure you.
     Thomas presents his Duty, has nothing new to tell you, and so omits writing.
     Betsy Smith wishes she may have a few Lines from her cousin Nabby, and begs her Duty and Love may be accepted.
     My Dear Sister, believe me most affectionately yours.
     
      Eliza Shaw
     
     
     This Letter I intended to have sent by the first Opportunity this Spring, but was not apprized of Callihans sailing soon enough for the purpose.
     I will send it to Mr Smith however, to go by the first Vessel, hoping it will be accepted, because I know it was dictated by the greatest Love, and Affection of Your Sister
     
      Eliza Shaw
     
     
      I am impatient to hear from you.
     
    